DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. (US 11043116). Although the claims at issue are not identical, they are not patentably distinct from each other because, as can be seen from the comparison table below independent claims of current application appears to be a broader version of claims of patented application. Similarly, dependent claims are rejected as being similar to dependent claims of U.S. Patent No. 11043116.
The following table is an example for comparing independent claims of this application and U.S. Patent No. 11043116.
Application 17352944
U.S. Patent No. 11043116
1. A method for controlling media playback devices, the method comprising: presenting, using a touch-sensitive display of a computing device, user interface elements that include a first subset of user interface elements that are enabled during a display inhibited state in which presentation of the user interface elements is inhibited and a second subset of user interface elements that are disabled during the display inhibited state and wherein at least one of the first subset of user interface elements and the second subset of user interface elements are presented with an indication that indicates whether that user interface element is enabled during the display inhibited state; and in response to receiving a first touch input while the touch-sensitive display is in the display inhibited state, transmitting, to the media playback device, an instruction to perform a first action that corresponds to one of the first subset of user interface elements.

8. A system for controlling media playback devices, the system comprising: a touch-sensitive display of a computing device; and a hardware processor that: presents, using the touch-sensitive display, user interface elements that include a first subset of user interface elements that are enabled during a display inhibited state in which presentation of the user interface elements is inhibited and a second subset of user interface elements that are disabled during the display inhibited state and wherein at least one of the first subset of user interface elements and the second subset of user interface elements are {00323941-}36Attorney Docket No.: 0715150.159-US4 presented with an indication that indicates whether that user interface element is enabled during the display inhibited state; and in response to receiving a first touch input while the touch-sensitive display is in the display inhibited state, transmit, to the media playback device, an instruction to perform a first action that corresponds to one of the first subset of user interface elements.

15. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for controlling media playback devices, the method comprising: presenting, using a touch-sensitive display of a computing device, user interface elements that include a first subset of user interface elements that are enabled during a display inhibited state in which presentation of the user interface elements is inhibited and a second subset of user interface elements that are disabled during the display inhibited state and wherein at least one of the first subset of user interface elements and the second subset of user interface elements are presented with an indication that indicates whether that user interface element is enabled during the display inhibited state; and in response to receiving a first touch input while the touch-sensitive display is in the display inhibited state, transmitting, to the media playback device, an instruction to perform a first action that corresponds to one of the first subset of user interface elements.
1. A method for controlling media playback devices, the method comprising: presenting, using a touch-sensitive display of a computing device, a remote control interface having user interface elements that correspond to actions of a media playback device, wherein the user interface elements includes a first subset of user interface elements that are enabled during a display inhibited state in which presentation of the user interface elements is inhibited and a second subset of user interface elements that are disabled during the display inhibited state and wherein at least one of the first subset of user interface elements and the second subset of user interface elements are presented with an indication that indicates whether that user interface element is enabled during the display inhibited state; determining that the touch-sensitive display of the computing device has entered the display inhibited state; receiving, while the touch-sensitive display is in the display inhibited state, a first touch input within a first portion of the touch-sensitive display; selecting, while the touch-sensitive display is in the display inhibited state, a first action of the media playback device to be performed that corresponds to one of the first subset of user interface elements; and transmitting, while the touch-sensitive display is in the display inhibited state, an instruction to perform the selected first action to the media playback device.

7. A system for controlling media playback devices, the system comprising: a touch-sensitive display of a computing device; and a hardware processor that: presents, using the touch-sensitive display, a remote control interface having user interface elements that correspond to actions of a media playback device, wherein the user interface elements includes a first subset of user interface elements that are enabled during a display inhibited state in which presentation of the user interface elements is inhibited and a second subset of user interface elements that are disabled during the display inhibited state and wherein at least one of the first subset of user interface elements and the second subset of user interface elements are presented with an indication that indicates whether that user interface element is enabled during the display inhibited state; determines that the touch-sensitive display of the computing device has entered the display inhibited state; receives, while the touch-sensitive display is in the display inhibited state, a first touch input within a first portion of the touch-sensitive display; selects, while the touch-sensitive display is in the display inhibited state, a first action of the media playback device to be performed that corresponds to one of the first subset of user interface elements; and transmits, while the touch-sensitive display is in the display inhibited state, an instruction to perform the selected first action to the media playback device.

13. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for controlling media playback devices, the method comprising: presenting, using a touch-sensitive display of a computing device, a remote control interface having user interface elements that correspond to actions of a media playback device, wherein the user interface elements includes a first subset of user interface elements that are enabled during a display inhibited state in which presentation of the user interface elements is inhibited and a second subset of user interface elements that are disabled during the display inhibited state and wherein at least one of the first subset of user interface elements and the second subset of user interface elements are presented with an indication that indicates whether that user interface element is enabled during the display inhibited state; determining that the touch-sensitive display of the computing device has entered the display inhibited state; receiving, while the touch-sensitive display is in the display inhibited state, a first touch input within a first portion of the touch-sensitive display; selecting, while the touch-sensitive display is in the display inhibited state, a first action of the media playback device to be performed that corresponds to one of the first subset of user interface elements; and transmitting, while the touch-sensitive display is in the display inhibited state, an instruction to perform the selected first action to the media playback device.



As can be seen from above, the independent claims of current application are merely broader versions of claims of patented application. 

Allowable Subject Matter
Claims 1-21 are allowable over prior art, and will be allowed after overcoming the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622